Calhoon, J.,
delivered the opinion of the court.
Irion filed his bill in chancery to enforce his vendor’s lien for payment of money due on Cole’s promissory note for the purchase money for land. Cole, in defense, set up payment, and, also, by way of cross bill, as set-off, that Irion owed her more than the sum unpaid on other transactions, specifying them, and prayed for an accounting and decree for the balance. Irion demurred to this cross bill, because it introduced new and distinct matter not germane to the complaint in the bill, and *134matters of purely legal demand, for which the cross complainant had full, adequate and complete remedy at law. This demurrer was overruled', and Irion appeals to settle the principles of the case.
While we should' sustain the action of the court below on general principles, we must sustain it on the construction of section 147 of our constitution, announced in the case of Cazeneuve v. Curell, 70 Miss., 521.

Affirmed, allowing sixty days to complainant to answer the cross hill.